665 A.2d 662 (1995)
In re Eileen O'BRIEN, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 93-BG-1520.
District of Columbia Court of Appeals.
Submitted September 12, 1995.
Decided October 2, 1995.
Before STEADMAN and REID, Associate Judges, and MACK, Senior Judge.

ORDER
PER CURIAM.
The Court of Appeals of Maryland placed respondent on inactive status by consent, respondent having acknowledged that "at the present time she is unable to cope with the demands of the practice of law." We treat such an action as one warranting reciprocal discipline and that the functionally identical disciplineindefinite voluntary suspension with reinstatement conditioned upon a showing of fitnessmay and should be imposed pursuant to D.C.Bar R. XI, § 13(e). In re Samuels, 648 A.2d 943 (D.C.1994). Accordingly, pursuant to the Report and Recommendation of the Board on Professional Responsibility, to which respondent has filed no exception, it is
ORDERED that Eileen O'Brien is hereby suspended from the practice of law in the District of Columbia. Reinstatement shall be governed by the terms of D.C.Bar R. XI, § 13(g) (attorney eligible for reinstatement after one year, upon showing "by the attorney, by clear and convincing evidence, that the disability has ended and that the attorney is fit to resume the practice of law"). Respondent's attention is drawn to the provisions of D.C.Bar R. XI, § 14(g), requiring the filing of an affidavit by suspended attorneys, and § 16, dealing with reinstatement and the effect thereon of a failure to file the required affidavit.